USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 1 of 11


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             FORT WAYNE DIVISION

 April D. Taylor,

         Plaintiff,

 v.                                                        Cause No. 1:20-cv-384

 LifeStream Services, Inc.,

         Defendant.

C O M P L A I N T FOR D A M A G ES A N D REQ U E ST FO R J U RY T RI A L

      Ms. Taylor is suing LifeStream for the revocation of her work-from-home arrangement,

and the termination of her employment, in violation of the Americans With Disabilities

Act, 42 U.S.C. § 12101, et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq.; and the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq. This lawsuit

is filed in the Northern District of Indiana because the parties reside in the District, the

underlying events occurred in the District, and the Court has subject-matter jurisdiction over

these violations of federal law under 28 U.S.C. § 1331. Ms. Taylor seeks all available legal and

equitable relief, and she respectfully requests a trial by jury.

                                                       Respectfully submitted,

                                                       /s/ Benjamin C. Ellis
                                                       Benjamin C. Ellis (Atty. No. 28544-49)
                                                       HKM Employment Attorneys LLP
                                                       320 N. Meridian St., Ste. 615
                                                       Indianapolis, IN 46204
                                                       P/F     | (317) 824-9747
                                                       Email | bellis@hkm.com
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 2 of 11


    1.   I N T R O DU C T IO N

              Ms. Taylor is a working mother whose employment was terminated

         in January 2020 by LifeStream, after she complained about the

         revocation of her work-from-home arrangement. As LifeStream knew,

         she relied on that arrangement as a reasonable accommodation for her

         postpartum depression following her return from maternity leave.

         LifeStream also failed to provide Ms. Taylor with the required notice of

         her eligibility to take intermittent FMLA leave to address her postpartum

         depression.

              LifeStream claimed that it terminated Ms. Taylor’s employment

         for misconduct. But that stated basis is demonstrably pretextual for three

         reasons: (1) her supervisor had already represented that she would not be

         disciplined for her alleged misconduct; (2) LifeStream failed to follow

         its progressive disciplinary policy in terminating her employment; and (3)

         her employment was terminated immediately after she complained about

         the revocation of her work-from-home arrangement.

              Ms. Taylor now seeks all available relief for LifeStream’s

         violations of the ADA, Title VII, and the FMLA.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 3 of 11


    2.   J U R I S D IC T I O N & V E N U E

              1. This Court has original jurisdiction, under 28 U.S.C. § 1331, of

         Ms. Taylor‘s claims for violations of the ADA, Title VII, and the FMLA,

         because they arise under the laws of the United States.

              2. This Court is a proper venue for this lawsuit, under 28 U.S.C. §

         1391(b)(1) and (2), because the parties reside in the Northern District of

         Indiana, and the events underlying this lawsuit occurred within the

         District.

    3.   PARTIES

         3.1. Plaintiff

              3. Plaintiff April L. Taylor resides in Madison County, Indiana.

         3.2. Defendant

              4. Defendant LifeStream Services, Inc. is an Indiana

         corporation (Business ID No. 197503-117) with its principal place of

         business being in Delaware County, Indiana.

    4.   STATEMENT OF FACTS

              5. LifeStream’s mission is to provide services and programs to

         help seniors and people with disabilities remain independent.

              6. In accordance with that mission, LifeStream hired Ms. Taylor

         as a Home Care Manager beginning in June 2016.

              7. As a Home Care Manager, Ms. Taylor helped connect

         LifeStream’s elderly clients with services (such as Medicaid) and

         conducted periodic home visits.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 4 of 11



             8. Prior to January 2020, Ms. Taylor had never been disciplined by

        LifeStream.

             9. In addition, she had always been rated as meets or exceeds

        expectations on her performance evaluations.

             10. In Ms. Taylor’s most recent performance evaluation, Amber

        Jones (her direct supervisor) noted that Ms. Taylor has excellent

        interpersonal skills.

             11. In 2019, Ms. Taylor gave birth to a child and took maternity

        leave.

             12. Following her return from maternity leave in October 2019, Ms.

        Taylor requested to work from home as an accommodation for her

        postpartum depression.

             13. Ms. Taylor’s postpartum depression substantially limited major

        life activities, including working.

             14. LifeStream agreed to this request for accommodation.

             15. Accordingly, beginning in early November 2019, Ms. Taylor

        began working from home.

             16. LifeStream did not, however, notify Ms. Taylor in writing of

        her rights and obligations under the FMLA relating to her postpartum

        depression, including her right to take intermittent leave.

             17. On January 15, 2020, Ms. Taylor had an email exchange with

        Jones (her supervisor) relating to the status of a client’s relationship with

        Phoenix Family and Community Services.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 5 of 11



             18. Phoenix provides services relating to mental health and

        substance abuse issues.

             19. Two days later, on January 17, Ms. Taylor and Jones met to

        discuss Jones’s perception that Ms. Taylor was insubordinate in their

        January 15 email exchange.

             20. During the January 17 meeting, Jones told Ms. Taylor that she

        was not being disciplined.

             21. Jones also told Ms. Taylor that she would no longer be permitted

        to work from home beginning January 20.

             22. LifeStream did not engage with Ms. Taylor in an interactive

        process relating to her need for an accommodation for her postpartum

        depression before revoking her work-from-home arrangement.

             23. That same day, Ms. Taylor contacted Megan Velasquez (Jones’s

        supervisor) to complain about the revocation of her work-from-home

        arrangement.

             24. Ms. Taylor asked to discuss this issue with Velasquez because

        she relied on that arrangement as an accommodation for her postpartum

        depression.

             25. She also did not have childcare arrangements for an immediate

        return to work.

             26. In response, Velasquez scheduled a meeting with Ms. Taylor for

        January 21.

             27. At the January 21 meeting, LifeStream terminated Ms.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 6 of 11



        Taylor’s employment.

             28. Ms. Taylor was not given an opportunity to address her concerns

        over the revocation of her work-from-home arrangement before she was

        terminated.

             29. She was also not given an opportunity to respond to the stated

        basis for her termination before she was terminated.

             30. LifeStream has a written disciplinary policy in its Personnel

        Policies and Employee Handbook. (Ex. 1.)

             31. LifeStream’s disciplinary policy required that, prior to

        administering discipline, Jones discuss the issue with Ms. Taylor in

        person and give her the opportunity to provide her written statement of

        the facts and any corroborating evidence.

             32. LifeStream’s disciplinary policy also required that this

        process be completed before deciding and administering a disciplinary

        action.

             33. LifeStream failed to comply with its disciplinary policy before

        terminating Ms. Taylor’s employment.

             34. Ms. Taylor filed a Charge of Discrimination (No. 470-2020-01589)

        with the EEOC on April 21, 2020, complaining that her termination was

        unlawful retaliation.

             35. The EEOC mailed its Dismissal and Notice of Rights on August 7,

        2020.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 7 of 11



              36. Out of an abundance of caution, because the EEOC employee

         who prepared Ms. Taylor’s Charge did not check the boxes for

         discrimination based on sex or disability, she filed a second Charge of

         Discrimination by mail on October 21, 2020 and expressly included those

         claims.

    5.   STATEMENT OF CLAIMS

         5.1. Retaliation in violation of the ADA

              37. Ms. Taylor’s January 17, 2020 complaint to (and request for a

         meeting with) Velasquez was protected activity under the ADA.

              38. Ms. Taylor’s employment was terminated on January 21, 2020.

              39. LifeStream terminated Ms. Taylor’s employment because of

         her protected activity.

              40. Ms. Taylor was injured by LifeStream’s retaliation.

         5.2. Failure to reasonably accommodate a disability in
              violation of the ADA

              41. Ms. Taylor suffered from postpartum depression.

              42. Postpartum depression is a disability protected by the ADA.

              43. Ms. Taylor was qualified to perform her job as a Home Care

         Manager.

              44. Ms. Taylor requested to work-from-home as an accommodation

         for her postpartum depression.

              45. LifeStream initially permitted Ms. Taylor to work from home

         but revoked that arrangement in January 2020.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 8 of 11



              46. LifeStream was aware of Ms. Taylor’s postpartum depression,

        both when it initially allowed her to work from home, and when it revoked

        that agreement.

              47. LifeStream did not engage in an interactive process with Ms.

        Taylor, to identify a reasonable accommodation for her postpartum

        depression, before revoking her work-from-home arrangement.

              48. By revoking Ms. Taylor’s work-from-home arrangement,

        LifeStream failed to reasonably accommodate her postpartum

        depression.

              49. Ms. Taylor was injured by LifeStream’s failure to reasonably

        accommodate her disability.

        5.3. Disability discrimination in violation of the ADA

              50. Ms. Taylor suffered from postpartum depression following the

        birth of her child in 2019.

              51. Postpartum depression is a disability protected by the ADA.

              52. LifeStream revoked her work-from-home arrangement, and

        then terminated her employment, in January 2020.

              53. LifeStream took one or both actions against Ms. Taylor

        because she suffered from postpartum depression.

              54. Ms. Taylor was injured by LifeStream’s disability (or

        disability-plus) discrimination.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 9 of 11


        5.4. Retaliation in violation of Title VII

              55. Ms. Taylor’s January 17, 2020 complaint to (and request for a

        meeting with) Velasquez, was protected activity under Title VII.

              56. Ms. Taylor’s employment was terminated on January 21, 2020.

              57. LifeStream terminated Ms. Taylor’s employment because of

        her protected activity.

              58. Ms. Taylor was injured by LifeStream’s retaliation.

        5.5. Sex discrimination in violation of Title VII

              59. Ms. Taylor suffered from postpartum depression following the

        birth of her child in 2019.

              60. LifeStream revoked her work-from-home arrangement, and

        then terminated her employment, in January 2020.

              61. LifeStream took one or both actions against Ms. Taylor

        because she was a woman, or because she was a mother of an infant who

        was suffering from postpartum depression.

              62. Ms. Taylor was injured by LifeStream’s sex (or sex-plus)

        discrimination.

        5.6. Retaliation in violation of the FMLA

              63. Ms. Taylor took maternity leave following the birth of her child

        in 2019.

              64. Ms. Taylor’s maternity leave is protected under the FMLA.

              65. LifeStream terminated Ms. Taylor’s employment because of

        her protected activity.
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 10 of 11



              66. Ms. Taylor was injured by LifeStream’s retaliation.

         5.7. Interference with leave in violation of the FMLA

              67. Ms. Taylor suffered from postpartum depression.

              68. Postpartum depression is a serious health condition.

              69. LifeStream had appropriate notice of Ms. Taylor’s need for

         leave.

              70. LifeStream interfered with Ms. Taylor’s right to take FMLA

         leave by terminating her employment, discouraging her from taking

         leave, or not giving her written notice detailing her rights and obligations

         under the FMLA.

              71. Ms. Taylor was injured by LifeStream’s FMLA interference.

    6.   P R A Y E R F O R R E L IE F

              Ms. Taylor respectfully requests that judgment be entered in her

         favor, and against LifeStream, on all claims, for its violations of the

         ADA, Title VII, and the FMLA. She requests all available relief on her

         claims, including the following:

              a.    Back pay;

              b.    Front pay or lost future earnings;

              c.    Compensatory damages;

              d.    Punitive damages;

              e.    Liquidated damages;

              f.    Emotional distress damages;
USDC IN/ND case 1:20-cv-00384-HAB-SLC document 1 filed 11/02/20 page 11 of 11



              g.    Reinstatement;

              h.    Attorney fees and costs; and

              i.    Prejudgment and postjudgment interest.

    7.   JURY DEMAND

              As required by Fed. R. Civ. P. 38(b), Ms. Taylor respectfully

         demands a trial by jury on all issues so triable.
